DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Martelli et al. (U.S. Patent 3,310,620).  Regarding Claim 1, Martelli et al., hereafter “Martelli,” show that it is known to carry out a method to produce a plurality of hollow bodies (Column 1, lines 38-41) comprising forming a pre-container by blowing plastic material extending along a central axis (Column 2, lines 5-10) and cutting the pre-container to sever at the top and bottom of the pre-container section, the cutting being performed transversely to the central axis at several respective circumferential grooves, each top and base opening being delimited by an annular inner rim of a body flange (Figures 1-3: cutting/shearing taking place at 6/7, via 9, 10, 12, 13 to reveal articles 4 with inner-facing flanges on the top/bottom openings).
Regarding Claim 2, Martelli shows the method of claim 1 above, including one wherein the precontainer is formed by blow molding a single piece of plastic material (element 1).
Regarding Claims 3 and 17, Martelli shows the method of claim 1 above, including one wherein the precontainer is heated and shaped in a mold device that comprises inner ribs (Figures 1-3, elements 10, 12, 13; Column 1, lines 21-22).
Regarding Claims 4, 7, and 18-19, Martelli shows the method of claim 1 above, including one wherein the cutting of the precontainer is performed so as to form at least two hollow bodies of the same height (Figure 2, elements 4).
Regarding Claim 6, Martelli shows the method of claim 1 above, including one wherein the cutting of the precontainer is performed sequentially (Figure 2, sequential movement of molds 3 and element 8/9).
Regarding Claims 8-9, Martelli shows the method of claim 1 above, including one wherein among the hollow bodies, two hollow bodies are separated from each other by a shorter transitory section, wherein the cutting of the precontainer comprises cutting at two of the circumferential grooves that correspond to two opposite axial ends of the transitory section (Figure 2, elements 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martelli.  Regarding Claims 11 and 15, Martelli shows that it is known to have an elongated precontainer made of a single piece of plastic (Column 1, lines 38-41) comprising a first end with an opening, a second end provided with a bottom section, a multicell elongated body comprising a bottom section and side wall of tubular shape which comprises circumferential grooves, wherein the sidewall forms a plurality of hollow bodies each having a body sidewall extending between two determined grooves of the circumferential grooves (Figure 2).  Martelli does not specifically show the claimed shape.  However, it would have been obvious to one of ordinary skill in the art to have an annular article having any appropriate shape, such as that which is claimed, because configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 (IV)(B)).
Regarding Claims 12 and 16, Martelli shows the article of claim 11 above, but he does not show the claimed size.  However, it would have been obvious to have Martelli’s article be any appropriate size, such as that which is claimed, because where the only different between the prior art and the claims is a recitation of relative dimensions and an article of the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 (IV)(A)).
Regarding Claim 14, Martelli shows the article of claim 11 above, including one wherein the determined number of grooves is at least equal to 2N (Figure 2).

Allowable Subject Matter
Claims 5, 10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742